[officersincentivecompens001.jpg]
EXECUTIVE INCENTIVE COMPENSATION PLAN FISCAL PERIOD 2019 Acknowledgement of
receipt and agreement of Executive Incentive Compensation Plan as described
herein. Executive Signature Date US.120224666.01



--------------------------------------------------------------------------------



 
[officersincentivecompens002.jpg]
WINNEBAGO INDUSTRIES, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN Fiscal Period
2019 1. Purpose. The purpose of the Winnebago Industries, Inc. Executive
Incentive Compensation Plan (the “Plan”) is to promote the growth and
profitability of Winnebago Industries, Inc. (the “Company”) by providing members
of its executive leadership team, together with certain of its officers and
other employees designated in the discretion of the Human Resources Committee
(the “Committee”) with an incentive to achieve designated corporate objectives
and to attract and retain personnel who will contribute to the achievement of
growth and profitability of the Company. 2. Authority; Administration. a. 2014
Omnibus Equity, Performance Award, and Incentive Compensation Plan. Any cash
awards payable under this Plan shall be paid under and pursuant to the terms of
the Company’s 2014 Omnibus Equity, Performance Award, and Incentive Compensation
Plan (the “Stock Plan”), and the terms of this Plan and any determinations made
hereunder shall constitute terms and conditions of the cash award under the
Stock Plan. Terms not otherwise defined in this Plan shall have the meaning set
forth in the Stock Plan. b. Administrator. The Plan shall be administered by the
Committee appointed by the Board of Directors. c. Powers and Duties. The
Committee shall have sole discretion and authority to make any and all
determinations necessary or advisable for administration of the Plan and may
amend or revoke any rule or regulation so established for the proper
administration of the Plan. All interpretations, decisions, or determinations
made by the Committee pursuant to the Plan shall be final and conclusive. d.
Annual Approval. The Committee must approve the Plan and specific financial
objectives and targets within the first 90 days of each new fiscal year. 3.
Participation Eligibility. a. Each Participant must be (i) a member of the
Company’s executive leadership team, (ii) an officer of the Company or (iii) an
employee of the Company designated in the discretion of the Committee with
responsibilities that may have a significant impact on the Company’s financial
or operational results. b. The Committee will approve all initial participation
for each new Plan year. The Plan year shall be the fiscal year of the Company.
c. The Committee will make the determination on participation for new
participants. Unless otherwise determined by the Committee, participants must be
employed as US.120224666.01



--------------------------------------------------------------------------------



 
[officersincentivecompens003.jpg]
of the end of the fiscal year and must have worked at least three months during
the fiscal year to be eligible for any incentive payment. 4. Nature of the Plan.
The incentive award is based upon the level of achievement of one or more
performance measurement objectives applying business criteria to one or more of
the Plan participants, one or more business segments, units or divisions of the
Company, or the Company as a whole, whether on an absolute basis, rate basis, or
relative to a peer group of companies or other benchmark and may also include a
performance measurement objective that evaluates a Plan participant’s individual
contributions to the Company, as determined in the discretion of the Committee.
The Plan is an annual program that provides for annual measurements of financial
and/or operational performance and an opportunity for an annual incentive
payment based on such performance results. The performance measurements for this
Plan (other than any individual contribution performance measurements) will be
based upon one or more pre-established financial or operational performance
measurements, while any individual contribution measures shall be established in
the discretion of the Committee. The Committee will (i) establish the
performance objectives for each Plan participant including a target, a minimum
threshold below which an incentive will not be paid, and a maximum incentive
level and (ii) communicate them to each Plan participant through an individual
award schedule. The Committee has determined that one or more of the following
financial performance objectives shall be used: Enterprise and / or Business
Unit Operating Income Enterprise and / or Business Unit Net Sales Growth
Enterprise and / or Business Unit Working Capital In addition, the Committee
may, at the time and in a manner similar to the financial and/or operational
performance measurements, establish one or more individual contribution
performance measurements for each Plan participant as a part of his or her
underlying award. The Committee reserves the right to increase or reduce the
total amount of any individual’s awards in its discretion. Performance measure
achievement levels may be adjusted to include or exclude specific items of an
unusual nature or non-operating or significant events not anticipated by the
Committee when the performance measurements were established, as determined by
the Committee in its sole discretion and as permitted by the Stock Plan. The
Committee delegates to the CEO the authority to establish the incentive (Target)
for employees other than officers subject to Section 16 of the Exchange Act. 5.
Method of Payment. Individual participant incentive targets, expressed as a
percentage of base salary or a flat dollar amount, are approved annually by the
Committee. Actual incentive awards can range from 0% to 200% of a Plan
participant’s incentive target, and shall be communicated to Plan participants
through an individual award schedule. 2 US.120224666.01



--------------------------------------------------------------------------------



 
[officersincentivecompens004.jpg]
The amount of each participant’s incentive compensation for the fiscal year
shall be in direct proportion to the resulting financial or operational
performance of the relevant measure expressed as a percentage (Performance
Factor) against predetermined compensation targets for that participant. The
results for the fiscal year will be used in identifying the Performance Factor
to be used when calculating the participant’s incentive compensation. If
individual contribution performance measures were established by the Committee,
the Committee shall evaluate such contribution performance measures in
determining the effect on the amount of the incentive compensation. Incentive
awards are paid in cash. The cash payment, if any, shall be awarded as soon as
practical after the final measurement of financial and/or operational
performance for the fiscal year and overall incentive amounts have been approved
by the Committee in October following fiscal year end, but in no event later
than 2 ½ months after the end of the fiscal year. Any payment made under this
Plan shall be subject to any employment and income tax withholding and other
deductions as required by law. 6. Change in Control. In the event of a Corporate
Transaction (as defined below), then the surviving or successor entity may
continue, assume or replace awards outstanding under the Plan as of the date of
the Corporate Transaction (with such adjustments as may be required or permitted
by the Stock Plan), and such awards or replacements therefor shall remain
outstanding and be governed by their respective terms. If and to the extent that
outstanding awards under the Plan are not continued, assumed or replaced in
connection with a Corporate Transaction (or in the case of a Change of Control
that does not constitute a Corporate Transaction), then the awards under the
Plan shall fully vest immediately prior to the effective time of the Corporate
Transaction, meaning that each performance measure objectives is deemed to have
been satisfied at the target level of performance and the vested portion of the
award at that level of performance is proportionate to the portion of the
performance period that has elapsed as of the effective time of the Corporate
Transaction. If and to the extent that awards under this Plan are continued,
assumed or replaced, and participant experiences an involuntary termination of
employment to the Company after the Change in Control but prior to the award’s
payment, for reasons other than Cause, then the awards under this Plan shall
immediately vest in full, meaning that each performance measure objectives is
deemed to have been satisfied at the target level of performance or, in the
discretion of the Committee, at the actual level of performance (if
determinable). “Change in Control” means one of the following: (1) An Exchange
Act Person becomes the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company representing 30% or more of the
combined voting power of the 3 US.120224666.01



--------------------------------------------------------------------------------



 
[officersincentivecompens005.jpg]
Company’s then outstanding Voting Securities, except that the following will not
constitute a Change in Control: (A) any acquisition of securities of the Company
by an Exchange Act Person from the Company for the purpose of providing
financing to the Company; (B) any formation of a Group consisting solely of
beneficial owners of the Company's voting securities as of the effective date of
this Plan; or (C) any repurchase or other acquisition by the Company of its
Voting Securities that causes any Exchange Act Person to become the beneficial
owner of 30% or more of the Company’s voting securities. If, however, an
Exchange Act Person or Group referenced in clause (A), (B) or (C) above acquires
beneficial ownership of additional Company Voting Securities after initially
becoming the beneficial owner of 30% or more of the combined voting power of the
Company’s Voting Securities by one of the means described in those clauses, then
a Change in Control will be deemed to have occurred. (2) Individuals who are
Continuing Directors cease for any reason to constitute a majority of the
members of the Board of Directors. (3) A Corporate Transaction is consummated,
unless, immediately following such Corporate Transaction, all or substantially
all of the individuals and entities who were the beneficial owners of the
Company’s Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding Voting Securities of the surviving or acquiring
entity resulting from such Corporate Transaction (including beneficial ownership
through any parent of such entity) in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Company's Voting Securities. “Continuing Director” means an individual (i) who
is, as of the effective date of the Plan, a director of the Company, or (ii) who
becomes a director of the Company after the effective date hereof and whose
initial election, or nomination for election by the Company’s stockholders, was
approved by at least a majority of the then Continuing Directors but excluding,
for purposes of this clause (ii), an individual whose initial assumption of
office occurs as the result of an actual or threatened proxy contest involving
the solicitation of proxies or consents by a person or Group other than the
Board, or by reason of an agreement intended to avoid or settle an actual or
threatened proxy contest. “Corporate Transaction” means (i) a sale or other
disposition of all or substantially all of the assets of the Company, or (ii) a
merger, consolidation, share exchange or similar transaction involving the
Company, regardless of whether the Company is the surviving entity. “Exchange
Act Person” means any natural person, entity or Group other than (i) the Company
or any affiliate; (ii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate; (iii) an underwriter temporarily
holding securities in connection with a registered public offering of such
securities; or (iv) an entity whose Voting Securities are beneficially owned by
the beneficial owners of the 4 US.120224666.01



--------------------------------------------------------------------------------



 
[officersincentivecompens006.jpg]
Company’s Voting Securities in substantially the same proportions as their
beneficial ownership of the Company’s Voting Securities. “Group” means two or
more persons who act, or agree to act together, as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding,
voting or disposing of securities of the Company. “Voting Securities” of an
entity means the outstanding equity securities (or comparable equity interests)
entitled to vote generally in the election of directors of such entity. 7.
Recoupment of Incentive Compensation. Notwithstanding anything herein to the
contrary, cash payments paid in connection with the Plan shall be subject to
forfeiture and recoupment to the extent required under federal law and in
accordance with Section 14 of the Stock Plan. 8. Governing Law. Except to the
extent preempted by federal law, the consideration and operation of the Plan
shall be governed by the laws of the State of Iowa. 9. Employment Rights.
Nothing in this Plan shall confer upon any employee the right to continue in the
employ of the Company, or affect the right of the Company to terminate an
employee’s employment at any time, with or without Cause. 5 US.120224666.01



--------------------------------------------------------------------------------



 